                              IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                       WESTERN DIVISION
                                      Case No. 5:20-cv-00239-M

     GAEGE ROOT,                                             )
                                                             )
                                        Plaintiff,           )
                                                             )
     V.                                                      )                      OPINION
                                          )                                        AND ORDER
     TONY ROBINSON, TONY THE CLOSER )
     LLC, and I CLOSE DEALS LLC,          )
                                          )
                              Defendants. )

          This matter comes before the court on Defendants Tony Robinson, Tony the Closer LLC ("ITC"),

and I Close Deals LLC' s ("ICD") motion to dismiss Plaintiff Gaege Root' s complaint or, in the alternative,

to compel arbitration, filed August 13 , 2020. [DE-13]

          For the reasons that follow: (1) Defendants ' motion to compel arbitration is SET FOR HEARING;

and (2) Defendants ' motion to dismiss is HELD IN ABEYANCE pending the outcome of that hearing.

          I.     Background

          Plaintiff's complaint alleges as follows: Robinson organizes conferences to teach others how to be

successful in the real-estate business. [DE-1    ,r,r 8- 1O]       In late 2019, ICD--of which Robinson is the sole

member-organized and sponsored such a conference in Las Vegas, Nevada called the " lOOK Club

Conference 2019" (the "Conference").         [DE-1    ,r,r       5, 10; DE-1-2]   To promote the Conference, ICD

announced a sweepstakes in which paying Conference attendees would be entered into a drawing to win

$100,000 cash (the " Sweepstakes"). [DE-1 iM[ 12; DE-1-2] ICD advertised the Sweepstakes with an "FAQ"

(or frequently-asked-questions section) regarding the Conference reading in part as follows :




                  Case 5:20-cv-00239-M Document 25 Filed 01/12/21 Page 1 of 10
               How Can I Win $100,000?

               Buy a ticket of any level and attend live or online through our pay-per-view option.
               Is there a catch? No, one lucky person will walk away with $100,000. In order to
               win you must purchase a ticket in person or pay-per-view. Winner will be drawn
               randomly from ticket buyers. That is it!

[DE-1-2] The ICD advertisement also contained a "$100k Drawing Disclaimer" that said that "[o]nly one

lucky person (in person or pay-per-view) will walk away with $100,000. In order to win you must purchase

a ticket in person or pay-per-view. Winner will be drawn randomly from ticket buyers, complimentary

tickets do not apply." [DE-1-2]

           Plaintiff purchased a ticket to attend the Conference, although precisely when, where, and how the

ticket was purchased is not alleged. [DE-1    ,r 13]   Plaintiff also attended the Conference in person in reliance

upon !CD' s advertisement regarding the Sweepstakes. [DE-1              ,r   13] At the Conference, Plaintiff was

selected as the Sweepstakes winner, and Robinson personally presented Plaintiff with an outsized replica

of a check for $100,000. [DE-1     ,r 15; DE-1-1]
           But Plaintiff did not actually "walk away with $100,000" from the Conference as advertised. [DE-

1-2] Instead, Plaintiff was told that he would be sent an "Affidavit of Eligibility and Release" form (the

"Affidavit") that he would be required to execute, have notarized, and return to ICD within five days. [DE-

1 ,r 18] Plaintiff received the Affidavit, executed it, had it notarized, and timely returned it to ICD. [DE-1

,r   18]   The Affidavit contains, inter alia: (1) blanks which Plaintiff filled in with various personal

information; (2) Plaintiffs agreement to representations that he had entered the Sweepstakes and was the

"potential winner" thereof, that the Affidavit was being submitted "to assist in determining whether

[Plaintiff was] eligible to receive the Prize in accordance with the Official Rules of the Promotion" (the

"Official Rules"), that he had "fully complied with the Official Rules[,]" and that he understood that the

prize would be paid out according to a specified payment schedule; (3) Plaintiffs consent to use his


                                                               2



                   Case 5:20-cv-00239-M Document 25 Filed 01/12/21 Page 2 of 10
likeness; and (4) a release of any claims Plaintiff might have against ICD and its affiliates in connection

with the Sweepstakes. [DE-1-3]

         Plaintiff thereafter received $30,000 from TIC-of which Robinson is the sole member-but has

not received the balance of his prize. [DE-1    il 21]   Plaintiff reached out to Robinson, who told Plaintiff he

would not be paying the outstanding $70,000. [DE-1         il 22]
         Plaintiff filed his complaint in this court on June 4, 2020, bringing claims against Defendants under

the following theories of liability: (1) breach of contract; (2) "fraud, material misrepresentation and

omission"; (3) punitive damages; (4) unfair and deceptive trade practices; and (5) constructive trust. 1 [DE-

1]

         On August 13, 2020, Defendants jointly moved: (1) to dismiss the complaint pursuant to Federal

Rule of Civil Procedure 12(b)(6) ("Rule 12(b)(6)") for failure to state a claim upon which relief can be

granted; or (2) in the alternative, for an order compelling arbitration pursuant to the Federal Arbitration Act

or the North Carolina Revised Uniform Arbitration Act. [DE-13 ; DE-14 at 8-9] In support of their motion,

Defendants filed an affidavit in which Robinson attests that: (1) the Official Rules "governed" the

Sweepstakes;     and    (2) the   Official   Rules       were       "available   to   all   visitors   of'   websites

www.1OOkclubconference.com and www.itsourturn.com prior to the Conference. [DE-13-1] In response,

Plaintiff proffered his own affidavit attesting that: (1) he never saw the Official Rules prior to reviewing

Robinson's affidavit; (2) he was told that the Affidavit he was sent was a "simple form which was required

for tax purpose[s]"; and (3) he never agreed to arbitrate or release any claims against Defendants. [DE-16-

1]



     1
      Plaintiffs punitive-damages and unfair-and-deceptive-trade-practices claims push Plaintiffs claims past
     28 U.S.C. § 1332' s $75 ,000 amount-in-controversy threshold. See R. L. Jordan Oil Co. of NC. , Inc. v.
     Boardman Petroleum, Inc., 23 F. App'x 141 , 145 n.3 (4th Cir. 2001).

                                                                3



                 Case 5:20-cv-00239-M Document 25 Filed 01/12/21 Page 3 of 10
        Defendants' motion has been fully briefed and is ripe for adjudication.

        II.    Analysis

        In essence, Defendants' arguments are that: (1) the court must dismiss the suit pursuant to Rule

12(b)(6) because the releases within the Affidavit and Official Rules preclude Plaintiffs lawsuit; and

(2) even if the releases do not require dismissal, the court must compel arbitration pursuant to the arbitration

clause within the Official Rules (which are referenced within the Affidavit).                 Defendants make no

arguments regarding the substantive adequacy of the claims themselves under Rule 12(b)(6), but instead

exclusively argue that the Affidavit and Official Rules preclude this litigation. [DE-14]

        A threshold question is therefore whether Defendants have established that the Affidavit or Official

Rules govern the parties' relationship 2 such that the releases or arbitration clause can provide support for

Defendants' motion to dismiss or compel arbitration. MS. Willman v. AG of the United States, 972 F.3d

819, 822 (6th Cir. 2020) ("A Rule 12(b)(6) movant has the burden to show that the plaintiff failed to state

a claim for relief." (internal quotation marks and citations omitted)); Adkins v. Labor Ready, Inc. , 303 F.3d

496, 500 (4th Cir. 2002) (burden on party moving to compel arbitration to demonstrate agreement to

arbitrate). Because a conclusion that Defendants have established that the parties agreed to arbitrate their

dispute would render superfluous any analysis of the claims under Rule 12(b)(6), the court first addresses

whether the parties agreed to arbitrate.




    2
      Plaintiff has alleged that all three Defendants played a role in organizing and facilitating the Sweepstakes
    [see DE-1 ,r,r 10, 21], and Defendants have not argued that any one of them cannot be liable to Plaintiff as
    a matter of law. Because they have not, the court will treat Defendants as a single entity for purposes of
    this opinion, leaving open the possibility that Defendants may subsequently establish that one or all of them
    are not liable to Plaintiff.

                                                              4



                 Case 5:20-cv-00239-M Document 25 Filed 01/12/21 Page 4 of 10
       a. Defendants ' motion to compel arbitration

       The Federal Arbitration Act ("FAA"), 9 U.S.C. § 1 et seq., embodies the "liberal federal policy

favoring arbitration agreements," Moses H. Cone Mem 'l Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 24

(1983), and allows parties to agree to arbitrate as an effective and cost-efficient means to resolve disputes.

The FAA requires a district court to stay "any suit or proceeding" pending arbitration of "any issue referable

to arbitration under an agreement in writing for such arbitration" once a party to the arbitration agreement

moves the court for a stay. 9 U.S.C. § 3.

       But it is well-settled that "arbitration is a matter of contract and a party cannot be required to submit

to arbitration any dispute which he has not agreed so to submit." United Steelworkers ofAm. v. Warrior &

Gulf Navigation Co., 363 U.S. 574, 582 (1960); see Buckeye Check Cashing, Inc. v. Cardegna, 546 U.S.

440, 443 (2006) (FAA "places arbitration agreements on equal footing with all other contracts").

Accordingly, "the first task of a court asked to compel arbitration of a dispute is to determine whether the

parties agreed to arbitrate that dispute." Mitsubishi Motors Corp. v. Soler Chrysler-Plymouth, Inc. , 473

U.S. 614, 626 (1985). The burden lies on the movant to demonstrate, inter alia, "a written agreement that

includes an arbitration provision which purports to cover the dispute(.] " Adkins, 303 F.3d at 500-01

(quotation marks and citation omitted). In reviewing a motion to compel arbitration, a district court may

consider materials outside the pleadings, including the purported written agreement to arbitrate itself, to

determine whether the parties agreed to arbitrate. See Berkeley Cnty. Sch. Dist. v. Hub Int '! Ltd. , 944 F.3d

225,234 (4th Cir. 2019). "If a party's motion under (9 U.S.C.] §§ 3 or 4 presents unresolved questions of

material fact, the FAA ' call(s] for an expeditious and summary hearing' to resolve those questions." Dillon

v. EMO Harris Bank, NA ., 787 F.3d 707, 713 (4th Cir. 2015) (quoting Moses H. Cone, 460 U.S. at 22)).

       Federal courts apply ordinary state-law principles governing the formation of contracts in reviewing

motions to compel arbitration. See Berkeley, 944 F.3d at 236. Both parties take the position that North
                                                          5



                Case 5:20-cv-00239-M Document 25 Filed 01/12/21 Page 5 of 10
Carolina's law of contract applies in this case. [DE-14 at 7, 10; DE-16 at 5, 14] Because they have done

so, the court will apply North Carolina law. See id. (applying state law agreed upon by parties in analyzing

arbitration issue).

        Under North Carolina law, "advertising a promotional contest to the public is in the nature of an

offer. An enforceable contract is formed when a party accepts that offer and consideration is provided by

entering the contest and complying with all of the terms of the offer." Jones v. Capitol Broad. Co., 128

N.C. App. 271,274,495 S.E.2d 172, 174 (1998).

        As described above, ICD advertised that Sweepstakes participants were required to (1) buy a ticket

and (2) attend the Conference:

             How Can I Win $100,000?

             Buy a ticket of any level and attend live or online through our pay-per-view option.
             Is there a catch? No, one lucky person will walk away with $100,000. In order to
             win you must purchase a ticket in person or pay-per-view. Winner will be drawn
             randomly from ticket buyers. That is it!

[DE-1-2]    Plaintiff alleges within his complaint that he bought a ticket and physically attended the

Conference in person. [DE-1      ,r,r 13- 14]   Accordingly, ifthere were no other terms, Plaintiff has alleged

that he complied with the terms ofICD's offer and entered into the Sweepstakes, which would have created

an enforceable contract between the parties at that time under North Carolina law entitling Plaintiff to

participate in the Sweepstakes drawing. Jones, 128 N.C. App. at 274, 495 S.E.2d at 174. Further, Plaintiff

alleges that he won the Sweepstakes drawing, as evinced by the photograph of Robinson presenting Plaintiff

with the outsized replica check for $100,000, the authenticity of which Defendants have not challenged.

[DE-1   ,r 15; DE-1-3]   Thus, again assuming that there were no other terms, Plaintiff would have become

entitled to "walk away with" the prize money per the terms of ICD ' s advertisement-cum-offer once his

name was drawn. [DE-1-2]


                                                             6



                 Case 5:20-cv-00239-M Document 25 Filed 01/12/21 Page 6 of 10
        Defendants' position, however, is that Plaintiff agreed to terms beyond those listed in ICD ' s

advertisement.    Although they do not dispute that Plaintiff won the Sweepstakes drawing, the court

understands Defendants to take the position that: (1) executing the Affidavit was "a condition of receiving"

the $100,000 prize; and (2) the Official Rules set forth additional terms for entering the Sweepstakes. [DE-

14 at 10]

        The court notes that, as a matter of basic contract law, any purported contractual terms governing

the Sweepstakes must have been agreed to by Plaintiff before he won the Sweepstakes drawing. See NRC

Golf Course, LLC v. JMR Golf, LLC, 222 N.C. App. 492, 503- 04, 731 S.E.2d 474, 481 (2012) (applying

North Carolina's pre-existing duty rule). Therefore, since the Affidavit was executed after Plaintiffs name

was drawn, any purported contractual terms set forth within the Affidavit could not be enforced against

Plaintiff absent additional consideration provided by Defendants to Plaintiff in exchange. See id. The court

rejects Defendants' argument that the purported payment schedule set forth within the Affidavit provided

additional consideration to Plaintiff, since the ICD advertisement described when, where, and how payment

would be made by stating that the winner would "walk away with" the prize money from the Conference.

[DE-1-2)    Because Defendants make no other arguments regarding post-Sweepstakes consideration

provided to Plaintiff, the court concludes that Defendants have failed to raise a genuine dispute as to whether

the Affidavit can be enforced against Plaintiff at this time. 3

        That leaves the Official Rules. In his affidavit in support of Defendants' motion, Robinson attests

that: (1) the Official Rules "governed" the Sweepstakes; and (2) the Official Rules were "available to all


    3
      The court recognizes that the Official Rules contemplate that the Sweepstakes winner "will be required to
    complete and return to Sponsor an identity verification questionnaire and a liability and publicity release
    within three (3) days, or the Prize, as applicable, will be forfeited" [DE-13-1], which is reasonably read as
    a term contemplating a requirement that Plaintiff complete and return the Affidavit. But having to complete
    and return a questionnaire and having to abide by purported contractual terms contemplated within the
    questionnaire are two different things.

                                                              7




                 Case 5:20-cv-00239-M Document 25 Filed 01/12/21 Page 7 of 10
visitors of' websites www.1OOkclubconference.com and www.itsourturn.com before the Conference took

place. [DE-13-1] Thus, in contrast to the Affidavit, the Official Rules are alleged by Defendants to be

terms to which Plaintiff agreed before the Sweepstakes drawing.

        In addition to the above attestations, Defendants have provided two documents purporting to be two

versions of the Official Rules applicable at different times leading up to the Conference. [DE-13-1] These

documents both appear to concern the Sweepstakes, and both contain arbitration clauses that appear to cover

the instant dispute. [DE-13-1] Plaintiff, in his opposition affidavit, attests that: (1) he never saw the Official

Rules prior to reviewing Robinson ' s affidavit; and (2) he never agreed to arbitrate or release any claims

against Defendants. [DE-16-1]

        As mentioned above, when faced with material uncertainty regarding whether parties agreed to

arbitrate, district courts must conduct a summary hearing to resolve the question. Dillon, 787 F.3d at 713 .

Defendants have not provided any evidence that Plaintiff: (1) visited the websites upon which the Official

Rules were allegedly made available; or (2) was aware of, saw, or affirmatively agreed to the Official Rules

on the sites or elsewhere. Nevertheless, and in spite of the fact that Plaintiff has attested that he never saw

the Official Rules before this litigation began, Plaintiff has not specifically alleged or provided any evidence

regarding when, where, and how he bought the ticket to the Conference, and the ICD advertisement attached

to Plaintiffs complaint and upon which Plaintiff relies appears to be a printout of an unspecified website

where participants could purchase tickets to the Conference. [see DE-1-2 ("click below to see all the options

available")]

       The court is therefore left to speculate regarding: (1) whether Plaintiff purchased the ticket on one

of the websites upon which Defendant alleges the Official Rules were made available; (2) if Plaintiff used

one of those sites, how the Official Rules were made available on the site; and (3) whether Plaintiff was

required to agree to the Official Rules before purchasing his ticket, e.g., by using a radio button indicating
                                                            8



                 Case 5:20-cv-00239-M Document 25 Filed 01/12/21 Page 8 of 10
that Plaintiff agreed to be bound by them. The court notes that North Carolina courts have upheld similar

agreements as binding in other cases concerning online transactions. See, e.g., Hill v. StubHub, Inc. , 219

N.C. App. 227,248, 727 S.E.2d 550, 564 (2012).

       Because it is left with a gap in the story of how the parties came to contract that could be dispositive

of Defendants' motion to compel, the court concludes that there exists a genuine issue of material fact

regarding whether the parties agreed to arbitrate, and that a summary hearing is accordingly required under

9 U.S.C. § 3 and Dillon.

       b. Defendants ' motion to dismiss

       Because analysis of Defendants' Rule 12(b)( 6) motion would be obviated by a ruling that Plaintiff

agreed to arbitrate, the court will not undertake analysis of the motion to dismiss, if at all, until after the

hearing on Defendants' motion to compel.




                                                          9




                 Case 5:20-cv-00239-M Document 25 Filed 01/12/21 Page 9 of 10
       III.    Conclusion

       For the above-described reasons: (1) Defendants' motion to compel arbitration is SET FOR

HEARING; and (2) Defendants' motion to dismiss is HELD IN ABEYANCE pending the outcome of that

hearing. Until Defendants' motion to compel is resolved, the adjudication of Plaintiffs claims is STAYED.

       The parties are DIRECTED to undertake limited discovery regarding: (1) when, where, and how

Plaintiff purchased his ticket; and (2) whether Plaintiff was aware of, saw, or agreed to the Official Rules

before the Conference took place, which discovery is referred to Magistrate Judge Numbers for

administration. Following discovery, the parties are DIRECTED to file a status report on the docket

indicating whether either party requests a jury trial on the motion to compel, or whether a bench trial

(including by Judge Numbers) is desired. The hearing on the motion to compel will be scheduled as soon

thereafter as the court' s schedule permits.




        SO ORDERED this the           rJ...--,C-   day of   )u,.u.wct , 2020.


                                                            r;;J.._j £ /Vk,s '][
                                                             RICHARD E. MYERS II
                                                             CHIEF UNITED STATES DISTRICT JUDGE




                                                             10



                Case 5:20-cv-00239-M Document 25 Filed 01/12/21 Page 10 of 10
